DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended the claims 4-5 and 10-13 to be drawn to “a method for treating or improving sleep disorders comprising administering a therapeutically effective amount of metabolites of Lactobacillus brevis ProGA28 to a patient in need thereof”. Applicant has cancelled claims 1-3, 6-9, and 14-21. 

Claim Status
	Claims 1-3, 6-9, and 14-21 are canceled. Claims 4-5 and 10-13 are currently pending.

Specification
RE: Objections to the abstract
	The abstract was previously objected to because of improper grammar and syntax. An amended abstract was received 05/06/2022. The first sentence in the amended abstract still contains improper grammar and syntax. Therefore the objection to the abstract is maintained. 

RE: Objections to the specification
	The specification was previously objected to because Lactobacillus brevis was not properly italicized throughout. An amended specification was received 05/06/2022. The amendments are sufficient to overcome the objection of record. Therefore the objection to the specification has been withdrawn.

Maintained objection to the specification
The abstract of the disclosure is objected to because the abstract contains improper grammar and syntax. Correction is required.  See MPEP § 608.01(b).
In the interest of compact prosecution it is recommended that the abstract be amended to read:
The present invention relates to the use of a novel Lactobacillus brevis ProGA28 strain, deposited in the German Collection for Microorganisms and Cell Cultures (DSMZ) under the accession number DSM 33167 on May 28, 2019. The metabolites of Lactobacillus brevis ProGA28 have the ability to improve sleep quality, can effectively reduce the time of rapid eye movement in the sleep phase, can reduce time to fall asleep, can increase total sleep time, and can increase the ratio of low waves during sleep so that sleep disorders and related complications, such as anxiety and immune system diseases, are treated.

Claim Suggestions
	It is noted that claims 4, 10, and 11 are drawn to the same product and differ only in the recitation of elements which do not alter the structure of the claimed composition. Claim 10 differs from claim 4 by merely reciting a characteristic (the 16s rRNA sequence) of Lactobacillus brevis ProGA28. Claim 11 differs from claim 4 by merely reciting the source from which Lactobacillus brevis ProGA28 was isolated. It is recommended that the claims 10 and 11 be amended such that these limitations are presented as claims which depend from claim 4 to enhance claim readability. 

Claim Objections
RE: Objections to the claims
	Claim 1 was previously objected to because the claim recited “DSM 33167” without properly defining the abbreviation “DSM” the first time it was used in the claims. Applicant has canceled claim 1. Therefore, the objection of record has been rendered moot. Amended claim 4 is now the first recitation of “DSM” within the claims. Amended claim 4 properly defines the abbreviation “DSM”.
	Claims 4, 7, 10-11, and 16-17 were previously objected to because the claims recited the phrase “a metabolites”. The amendments to claims 4 and 10-11 removed the objectionable phrase. The objection of record for claims 7 and 16-17 has been rendered moot due to cancellation. The objection of record for claims 4 and 10-11 has been withdrawn. 
	Claims 5, 8, 12-13, and 18-20 were objected to because the claims recited “1.6mg/kg” without a space between the value and unit of measurement. Applicant has amended claims 5 and 12-13 to read “1.6 mg/kg”. The objection of record for claims 8 and 18-20 has been rendered moot due to cancellation. The objection of record for claims 5 and 12-13 has been withdrawn.
	Claims 6, 9, 14-15, and 21 were objected to because of incorrect grammar. The objection of record for claims 6, 9, 14-15, and 21 has been rendered moot due to cancellation.
	
New objections to the claims
	Claims 5 and 12-13 are objected to because they recite “…wherein the therapeutically effective amount of the metabolites of the strain is at least of 1.6 mg/kg”. The word “of” should be deleted from these limitations so that they properly read “...wherein the therapeutically effective amount of the metabolites of the strain is at least 1.6 mg/kg”.
Claim 10 is objected to because it recites “…wherein 16S rRNA sequence is SEQ ID NO: 1…”. The article “the” should be added to the limitation so that it properly reads “…wherein the strain’s 16S rRNA sequence is SEQ ID NO: 1…”.
Claims 12-13 are objected to because they recite the “use” within the preamble. This appears to be a simple drafting error as applicant has made the correct amendment in claim 5. Although it is clear that these claims are drawn towards a method due to their dependence on method claims 10 and 11, they should nonetheless be amended such that they recite the “method” of claims 10 and 11, respectively. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 6, 9, 14, 15, and 21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
	Claims 6, 9, 14-15, and 21 were previously rejected for reciting “compound N” without sufficiently disclosing the any structural properties associated with compound N (ex. partial structure, complete structure, molecular weight, molecular formula, NMR spectra, etc.). 
	Applicant traverses the rejection by arguing that it is believed that the disclosure would reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. The rejection of record has been rendered moot due to cancellation. 

RE: Rejection of claims 1-21 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
	Claims 1-21 were previously rejected for failing to comply with the biological deposit requirements for Lactobacillus brevis ProGA28. The affidavit received 05/06/2022 is sufficient to overcome the rejection of record. The rejection of record for claims 1-3, 6-9, and 14-21 has been rendered moot due to cancellation. The rejection of record for claims 4-5 and 10-13 has been withdrawn.

RE: Rejection of claims 7-9 and 16-21 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	Claims 7-9 and 16-21 were previously rejected because the claims were drawn to “preventing” sleep disorders. The rejection of record has been rendered moot due to cancellation. 

RE: Rejection of claims 4-21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 4, 7, 10-11, and 16-17 were previously rejected for reciting “use” claims. As discussed in the previous action, it was unclear whether the claims recited the intended function of the composition or if the claims were drawn to a method of using the composition. Claims 5-6, 8-9, 12-15, and 18-21 were rejected due to their dependence on the instant claims.
	Applicant has amended claims 4-5 and 10-11 to recite “a method” rather than “the use”. Therefore, the rejection of record for claims 4-5 and 10-11 has been withdrawn. It is noted that claims 12 and 13 still recite “the use”, however, since they depend from claims which recite “a method”, the rejection of record has been withdrawn and an objection was set forth above. The rejection of record for claims 1-3, 6-9, and 14-21 has been rendered moot due to cancellation.
	Claims 5, 8, 12-13, and 18-20 were previously rejected for reciting the limitation “the therapeutically effective amount”. Claims 5 and 12-13 still recite this limitation but now depend from claims which properly establish antecedent basis for these terms. The rejection of record for claims 5 and 12-13 has been withdrawn. The rejection of record for claims 8 and 18-20 has been rendered moot due to cancellation. 
	Claims 6, 9, 14, 15, and 21 were previously rejected for reciting “wherein the metabolites includes a compound N” without properly establishing the metes and bounds of the limitation. The rejection of record for claims 6, 9, 14-15, and 21 has been rendered moot due to cancellation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims 1-3 under 35 U.S.C. 101 because the claimed inventions are directed to a law of nature and natural phenomenon without significantly more.
	Claims 1-3 were rejected for reciting a judicial exception (Lactobacillus brevis ProGA28) without significantly more. Applicant has canceled claims 1-3, therefore the rejection of record has been rendered moot.

RE: Rejection of claims 4-21 under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.
	Claims 4-21 were previously rejected as being ineligible “use” claims. Applicant has amended claims 4-5 and 10-13 to be drawn to methods (i.e. processes), which are one of the four categories of patent eligible subject matter. The rejection of record for claims 4-5 and 10-13 has been withdrawn. The rejection of record for claims 6-9 and 14-21 has been rendered moot due to cancellation.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukao et al. (PLOS ONE, Vol. 8(3), pages 1-10, 2013).
	Claims 1-3 were previously rejected because Fukao et al. taught a Lactobacillus brevis strain having 100% identity to the 16S rRNA sequence of the claimed Lactobacillus brevis strain. Applicant traverses the rejection of claims 1-3 over Fukao et al. but did not present any argument against the rejection. Fukao et al. does not address methods of treating sleep disorders and is therefore not found to read on amended claims 4-5 and 10-13.
	The rejection of record has been rendered moot due to cancelation. 

RE: Rejection of claims 1-21 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ooishi et al. (EP 2821073 A1; IDS Reference).
Claims 1-21 were previously rejected as being anticipated by or, in the alternative, obvious over Ooishi et al. Applicant traverses the rejection of record. First, applicant argues that the Lactobacillus brevis SBC8803 taught by Ooishi is not the same as the instantly claimed Lactobacillus brevis ProGA28 and because the culture medium of Ooishi does not include monosodium glutamate, the metabolites of Ooishi are reasonably different from the metabolites of the present application. Second, applicant argues that Ooishi fails to disclose that Lactobacillus brevis SBC8803 can regulate brain waves. Finally, applicant argues that the instantly claimed method of administration is distinguished over Ooishi because the instantly claimed composition is useful in normal subjects and only takes 12 hours to achieve the desired effects. Applicant's arguments have been fully considered but they are not persuasive.
	With respect to applicant’s first argument, as discussed in the previous Office Action and below, there is a reasonable probability that the instantly claimed strain is identical to the strain taught by Ooishi. Merely stating that the strains are not the same is not considered objective evidence that the strains are not the same. Furthermore, with respect to the culture conditions, although Ooishi does not culture the Lactobacillus brevis SBC8803 in monosodium glutamate ([0041]), Ooishi does not describe the metabolites generated from this fermentation thus there is no evidence showing that the disclosed strain does not produce at least one metabolite that can treat sleep disorders and is identical to one of the metabolites of Lactobacillus brevis ProGA28 culture in an MSG-containing medium. Therefore, there exists a reasonable probability that the metabolites from Ooishi’s Lactobacillus brevis are the same as the instantly claimed metabolites. Simply identifying metabolites which may elicit the claimed effect (e.g. GABA and Compound N) does not make the previously known method of using metabolites from Lactobacillus brevis non-obvious. 
	With respect to applicant’s second argument, although Ooishi does not measure brain waves, this observation is not required to anticipate or alternatively render obvious a method of “treating or improving sleep disorders”. 
	With respect to applicant’s final argument, this argument is not commensurate with the claim. The claims are drawn to treating or improving sleep disorders comprising administering a therapeutically effective amount of metabolites to a patient in need thereof. Therefore, it is unclear how Ooishi can be overcome by comparing effects on normal patients (i.e. patients not in need of treatment for sleep disorders). Regardless, each of applicant’s disclosed in vivo experiments (Examples 3-5, [0028]-[0053]) were performed on SHR rats, therefore there is evidence presented to support the assertion that the Lactobacillus brevis ProGA28 or its metabolites can increase sleep quality of a “normal subject” and takes only 12 hours to achieve the effects. 
	Due to substantial amendment to the claims, the rejection of record for claims 4-5 and 10-13 has been withdrawn and a new ground of rejection is set forth below. The rejection of record for claims 1-3, 6-9, and 14-21 has been rendered moot due to cancellation.

New ground of rejection
	Claims 4-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ooishi et al. (EP 2821073 A1; IDS Reference).
Regarding claims 4 and 10-11, the instant claims are drawn to methods of administering metabolites of Lactobacillus brevis ProGA28 to treat or improve sleep disorders. 
Ooishi teaches an isolated strain of Lactobacillus brevis SBC8803.
Ooishi does not teach the specific strain Lactobacillus brevis ProGA28 (DSM 33167).
The strain taught by Ooishi does not have the same strain designation as the instantly claimed strain. However, both strains elicit the effect of improving sleep disorders (Ooishi, [0008, 0015, 0018, 0033] and claim 6; Specification, [0005, 0009-0011]). The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed in Ooishi. But since the prior art strain has the same taxonomic classification and shares the property of being able to treat or improve sleep disorders, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
Alternatively, while the instantly claimed Lactobacillus brevis differs from the Lactobacillus brevis disclosed by Ooishi in the assigned strain name, Ooishi teaches that Lactobacillus brevis SBC8803 has important properties such as the ability to treat sleep disorders ([0008, 0015, 0018, 0033] and claim 6). Furthermore, Ooishi teaches that the lactic acid bacteria in preferred embodiments of the invention are Lactobacillus ([0021]) and are preferably Lactobacillus brevis and more preferably Lactobacillus brevis SBC8803 ([0022]). Therefore, based on the teaching of Ooishi, a person having ordinary skill in the art would have recognized that Lactobacillus brevis can exist in different strains and there is a reasonable expectation that the disclosed strain would have properties similar to those of Lactobacillus brevis SBC8803. Moreover, there would exist motivation to arrive at a composition comprising a strain of Lactobacillus brevis as Ooishi teaches there is much anticipation for development of drugs and foods that exhibit milder actions and reduce the risks of antidepressant drugs and tranquilizers which are used to treat sleep disorders ([0005]).
Ooishi teaches that the Lactobacillus brevis strain can be used in the treatment, recovery, or amelioration of disorders ([0035]) and the disorders include sleep disorders ([0036]). Ooishi teaches that the active agent comprises a lactic acid bacterium or treated product thereof ([0016]). The “treated product” thereof reads on “metabolites”. Since Ooishi defines the treated product as being obtained by crushing, disruption, or autolysis by methods such as fragmentation of bacterial cell walls ([0026]), it is understood that the treated products are bacterial cell materials which include metabolites of the bacterial cells and not the living organism itself. There is no evidence presented which shows that monosodium glutamate (MSG) causes a patentably different composition when compared to metabolites produced by Lactobacillus brevis in the absence of MSG and is therefore considered to simply be the process by which the product is created. Thus, there is a reasonable probability that the metabolites produced by Ooishi’s Lactobacillus brevis are the same as the metabolites produced by the instantly claimed Lactobacillus brevis strain.
With respect to “wherein 16S rRNA sequence is SEQ ID NO: 1” (recited in claim 10), it is noted that a 16S rRNA sequence is descriptive of genetic code possessed by the microorganism. Therefore, this is an inherent property of the microorganism. As discussed above, there is reasonable probability the strain disclosed by Ooishi is identical to the recited strain. The strain of Ooishi would therefore possess an identical 16S rRNA sequence. 
With respect to “wherein the strain of Lactobacillus brevis ProGA28 is isolated from a fermented pickle” (recited in claim 11), the source of the Lactobacillus brevis ProGA28 does not impart any structure on the claimed metabolites. As discussed above, there is reasonable probability the strain disclosed by Ooishi is identical to the recited strain regardless of the place from which it was isolated. 	Thus, claims 4, 10, and 11 are considered to be anticipated or, alternatively obvious over Ooishi.
Regarding claims 5 and 12-13, as discussed above, Ooishi anticipates or, alternatively, makes obvious claims 4, 10, and 11. The instant claims limit the method of claims 4, 10, and 11 wherein the therapeutically effective amount of the metabolites of the strain is at least 1.6 mg/kg. Ooishi teaches a dosage range of 0.5 mg to 500 mg for the active agent. Though the instant application gives the dosage in mg/kg and Ooishi gives the dosage in mg, these values overlap within the context of the instant therapeutic method and are therefore obvious products of Ooishi’s disclosure or a result of routine optimization. This finding is based upon Ooishi’s teaching that 0.5 mg to 500 mg is an amount which is effective for performing the method of treating or improving sleep disorders in humans ([0030]). Applicant’s specification states that the 1.6 mg/kg is an applicable dosage for humans ([0014]). For an average adult (presumably 60 kg), Ooishi teaches a dosage range of 0.0083 mg/kg (                        
                            
                                
                                    0.5
                                     
                                    m
                                    g
                                
                                
                                    60
                                     
                                    k
                                    g
                                
                            
                            )
                             
                        
                    to 8.3 mg/kg (                        
                            
                                
                                    500
                                     
                                    m
                                    g
                                
                                
                                    60
                                     
                                    k
                                    g
                                
                            
                            )
                        
                    . The presumption of a 60 kg adult  is supported by paragraph [0058] of the specification which states that the 1.6 mg/kg dosage was established based on a 60 kg adult.  Therefore, the instantly claimed dosage overlaps with the weight-based dosage disclosed by Ooishi. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651